               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 CHRISTINE PETERSEN, ALEX M.
 AZAR, II and UNITED HEALTHCARE,

                           Plaintiffs,

 v.                                                 Case No. 18-CV-1766-JPS

 DIVERSEY INC., SEALED AIR
 CORPORATION, CINTAS
 CORPORATION #2, LIBERTY MUTUAL
                                                                    ORDER
 INSURANCE COMPANY, ABC
 CORPORATION, and XYZ
 INSURANCE COMPANY,

                           Defendants.


       On January 17, 2019, all parties who have appeared in this case filed

a joint stipulation of dismissal as to defendant Sealed Air Corporation

without prejudice and without costs assessed to any party. (Docket #18).

The Court will adopt that stipulation. See Fed. R. Civ. P. 41(a)(1)(A)(ii).

       Accordingly,

       IT IS ORDERED that the parties’ joint stipulation of dismissal

(Docket #18) be and the same is hereby ADOPTED; defendant Sealed Air

Corporation be and the same is hereby DISMISSED from this action

without prejudice.

       Dated at Milwaukee, Wisconsin, this 24th day of January, 2019.

                                    BY THE COURT:




                                    J.P. Stadtmueller
                                    U.S. District Judge
